Case 2:21-cv-00444-JLB-NPM Document 19 Filed 08/17/21 Page 1 of 3 PageID 360




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JOEL FONT, as Parent and Guardian of
M.F.,

             Plaintiff,

v.                                               Case No. 2:21-cv-444-JLB-NPM

AETNA LIFE INSURANCE COMPANY and
MARRIOTT VACATIONS WORLDWIDE
CORPORATION,

             Defendants.


                                       ORDER

      The parties jointly move to stay all deadlines in this case for sixty days. (Doc.

18.) They represent that they have been “communicating regarding . . . a possible

resolution” of this case and, “as such, need additional time to work towards [the]

resolution.” (Id. at 2 ¶ 3.) Moreover, Attorney Emilia A. Quesada represents that

she will be substituting as counsel for Defendant Marriot Vacations Worldwide

Corporation and will be unavailable from August 13 to August 31. (Doc. 18-1.) A

stay, according to the parties, would provide “sufficient time . . . for the substitution

of counsel to take place.” (Doc. 18 at 2 ¶ 5.)

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254 (1936). Determining whether a stay is appropriate “calls for the exercise of

judgment, which must weigh competing interests and maintain an even
Case 2:21-cv-00444-JLB-NPM Document 19 Filed 08/17/21 Page 2 of 3 PageID 361




balance.” Id. at 254–55. When examining a contested motion for stay, courts

generally evaluate the following factors: “(1) whether the stay would prejudice the

non-moving party, (2) whether the proponent of the stay would suffer a hardship or

inequity if forced to proceed, and (3) whether granting the stay would further

judicial economy.” Garmendiz v. Capio Partners, LLC, No. 8:17-cv-00987-EAK-

AAS, 2017 WL 3208621, at *1 & n.2 (M.D. Fla. July 26, 2017) (collecting cases).

      Having reviewed the parties’ joint motion, the Court is somewhat skeptical of

the need for a sixty-day stay under the circumstances. There is nothing stopping

the parties from discussing settlement while complying with the deadlines in the

Court’s Civil Action Order. (Doc. 5.) Moreover, Attorney Quesada will not be

unavailable for the entirety of the requested sixty-day stay. That said, the Court

encourages settlement negotiations and would have afforded the parties sixty days

to dismiss or reopen the case if they had reported a settlement under Local Rule

3.09. Accordingly, in the interest of giving the parties ample time to focus their

efforts on reaching an amicable resolution to this case, the Court will grant their

request for a sixty-day stay. Given the finite judicial resources and many other case

management concerns the Court must address on its docket, the Court respectfully

asks the parties to diligently work to reach an amicable resolution of this case

during this sixty-day stay period.

      Accordingly, it is ORDERED:

      1.     The joint motion to stay case deadlines for sixty days is GRANTED.

      2.     This case is STAYED until October 18, 2021.




                                          2
Case 2:21-cv-00444-JLB-NPM Document 19 Filed 08/17/21 Page 3 of 3 PageID 362




     3.    If the parties have not settled upon expiration of the stay, then

           Defendants shall immediately file their answer to the amended

           complaint, and the parties shall file their case management report no

           later than October 25, 2021.

     4.    If the parties reach a settlement before the expiration of the stay, they

           are to promptly advise the Court pursuant to Local Rule 3.09.

     5.    The Clerk is directed to both place a stay flag on this case and stay

           this case until October 18, 2021.

     ORDERED in Fort Myers, Florida, on August 17, 2021.




                                        3
